Citation Nr: 0315618	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1951 October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  That decision denied entitlement to service connection 
for residuals of a neck injury.


FINDINGS OF FACT

1.	All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The veteran's current cervical spine degenerative 
arthritis was made worse by a fall during service.


CONCLUSION OF LAW

The veteran's cervical spine degenerative arthritis was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (200).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is granting 
the veteran's claim, the veteran does not require further 
assistance to substantiate that claim.


Factual Basis

The veteran's service medical records were reportedly 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Information from hospital admission cards obtained 
from the Office of the Surgeon General, Department of the 
Army indicates that in June 1952, the veteran was admitted to 
a hospital in the British Isles for medical or surgical 
observation.  No diagnosis was provided and no specialized 
treatment was required for the veteran.  

Records from Weirton Medical Center dated in June 1992, 
indicate that the veteran sought treatment for chronic pain 
in the occipital area.  He complained of pain in the cervical 
area, mostly a dull aching with occasional sharp pain.  The 
pain was reported to be constant but not radiating, and not 
associated with movement.  X-rays of the cervical spine 
revealed severe degenerative changes with narrowing at the C5 
and C6 level.  The diagnosis was cervical strain with severe 
degenerative changes of the C5 and C6 vertebra.

During hospitalization the veteran described his in-service 
injury in 1952.  He reported that during boot camp, the 
veteran ran across a field at night when he fell into a 
trench, causing injury to his neck.  The veteran sought no 
medical care, but through the years felt increasing neck 
pain.  

He reported that in 1961, Dr. Tessick admitted the veteran 
into a hospital for traction.  In 1964, Dr. Capito treated 
the veteran for neck pain on 2 or 3 occasions.  In the late 
1960's or early 1970's, the veteran consulted with Dr. 
Phillips who noted problems in the vertebra and nerve 
pressure.  Dr. Phillips turned over his practice to Dr. 
Hanson who has been the veteran's primary health care 
physician since that time.  The veteran received Cortisone 
shots into the neck that provided temporary relief with 
decreasing effectiveness.  

The veteran also reported receiving sporadic treatment for 
neck pain at Weirton Steel and the old Weirton General 
Hospital.  The veteran denied radiation of pain and noted 
muscle tightness in the neck and shoulders.  The veteran 
reported some tingling in the fingertips that he was told was 
due to carpal tunnel syndrome, unrelated to his neck pain.

On physical examination, the neck was observed to be without 
masses or tenderness.  No bruits were noted.  The veteran had 
full flexion and extension of the neck with minimal pain.  He 
had decreased rotation to the left which causes pain in the 
right back of his neck.  The veteran stated that the pain is 
localized just near the insertion of the trapezius muscle at 
the base of the skull.  This area was not tender to palpation 
and no deformity was noted.  The diagnostic impression was 
muscle spasm of the trapezius muscle, possible myofascitis.  

Outpatient treatment records from Weirton Medical Center 
dated December 1992 indicate the veteran's degenerative 
arthritis.  In June 1993, the veteran noted neck pain and 
received an injection of Depomedrol and Xylocaine.  Cervical 
neuralgia was assessed.  In January and July 1994, the 
veteran complained of neck discomfort.  In August 1997, the 
veteran complained of occasional numbness in the carpal 
tunnel distribution of his right arm.  The numbness seemed to 
originate from his neck and radiate down his arm, which was 
noted to be unusual.  

In December 1999, the veteran was involved in an automobile 
accident that caused some low back pain.  In August 2000, he 
reported difficulty performing normal tasks and yard work due 
to discomfort.  The veteran noted his neck continued to 
bother him, both from his previous problem as well as the 
effects from the automobile accident.  Back and neck pain 
were noted to be secondary to the accident.  A December 2000 
treatment note indicated the veteran suffered right low back 
pain as a result of the accident.  

In April 2003, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims file and acknowledged 
the veteran's report of neck injury in service.  On physical 
examination, there was no cervical spine tenderness other 
than mild right-sided muscular tenderness.  He had 0 degrees 
of extension and 45 degrees of flexion.  The veteran had 
rotation to the right of 15 degrees and rotation to the left 
of 20 degrees.  He had lateral bend to the right of 10 
degrees and to the left of 20 degrees.  His muscle strength 
was 5/5 in the deltoid, biceps, and triceps.  Wrist 
flexion/extension, and dorsal interossei strength were also 
5/5.  He had 1+ reflexes at the biceps, triceps, and 
brachioradialis bilaterally with negative Hoffman's sign.  X-
rays demonstrated significant cervical degenerative arthritis 
with mild C4 and C5 listhesis with some foraminal narrowing 
suggested.  

The examiner's impression was cervical spine degenerative 
arthritis with possible foraminal stenosis.  A chronic 
degenerative process was observed from years of wear and 
tear.  The examiner noted that the veteran's history of no 
neck pain and then sustained injury, followed by neck pain 
for the remainder of his life suggested that the injury might 
have exacerbated his underlying predisposition to cervical 
arthritis.  The examiner opined that the veteran's mild 
impairment and slightly altered quality of life due to neck 
pain was not likely caused, but may have been exacerbated by 
the fall during service.  

Legal Criteria

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected. 38 
C.F.R. § 3.310 (2002).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran is competent to report his in-
service neck injury. 

Service connection will be granted for additional disability 
that is the result of a disease or injury in service.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  In Allen the Court 
defined "disability" as meaning any impairment in earning 
capacity.  Although Allen dealt with service connection for a 
disability aggravated by an already service connected 
disability under 38 C.F.R. § 3.310(a) (2002), there is 
nothing in the decision to suggest that it was meant to be 
limited to that situation.  The Court interpreted 38 U.S.C.A. 
§ 1110 as requiring compensation for any additional 
impairment of earning capacity to the extent that such 
additional disability is the result of an injury suffered in 
service.  Allen v. Brown, at 448.

The veteran has a current neck disability, degenerative 
arthritis.  The competent medical opinion in this case is to 
the effect that the degenerative arthritis was not caused by 
a fall in service.  However, that opinion is also to the 
effect that the veteran has additional neck disability due to 
a service connected injury, a fall during service. 

While the examiner did not express his opinion with 
certitude, his opinion can be read as a finding that the 
veteran had additional neck disability due to the in-service 
injury.  In accordance with Allen, service connection is 
warranted for such additional disability.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran has additional neck disability as the result 
of the fall in service, and that service connection is 
warranted for such additional disability.  38 U.S.C.A. § 5107


ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

